COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     J. Ray Riley v. Nick C. Caridas

Appellate case number:   01-19-00114-CV

Trial court case number: 2016-04629

Trial court:             281st District Court of Harris County

         The reporter’s record was originally due March 26, 2019. On August 15, 2019, this Court
denied the court reporter’s further motions for extension and abated and remanded the cause for
the trial court to hold a hearing to determine why the reporter’s record had not been filed.
       The reporter’s record and a supplemental reporter’s record containing exhibits were filed
on August 26, 2019. Accordingly, we withdraw the order of August 15, 2019 and we reinstate
the appeal on the active docket.
       Appellant’s brief is due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___August 29, 2019___